Crapser, J.
(dissenting). I dissent and vote to affirm on the ground that no evidence was offered by the plaintiff that the method used by the defendant in the storage of the films was not the usual method; that the relation of master and *858servant did not exist between the defendant and Dr. Prentice. (Hamburger v. Cornell University, 240 N. Y. 328; Phillips v. Buffalo General Hospital, 239 id. 188.) Negligence is not a matter to be judged after the occurrence. It is always a question what a reasonably prudent man under the same circumstances would or should, in the exercise of reasonable care, have anticipated. (Paul v. Consolidated Fireworks Co., 133 App. Div. 310, 314.) No liability for negligence attaches to a party when in the prosecution of a lawful act injury to another is caused by a pure accident; nor can one be said to be negligent merely because he fails to make provision against an accident which he cannot reasonably be expected to foresee. (Dougan v. Champlain Transportation Co., 56 N. Y. 1.) The evidence shows that the defendant had suffered no previous fire and had no previous experience in the burning and decomposition of films; and as far as the record shows had neither knowledge nor notice of the unfortunate consequences therefrom. The evidence shows that Dr. Prentice, the person in charge of defendant’s X-ray room, knew nothing about the inflammable qualities of the films; he had never seen any circulars on the films addressed to the hospital.